Citation Nr: 0635022	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-31 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound to the left leg.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Indianapolis, Indiana (hereinafter 
RO).  


FINDING OF FACT

There is medical evidence of a scar in the left lower leg 
attributed by a VA physician to a shrapnel wound. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a scar 
in the left lower leg is the result of service.  38 U.S.C.A. 
§§ 1110, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the Veterans Claims Assistance Act.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  The RO 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award of service connection for a scar of 
the left lower leg.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting 
from personal injury or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
or disease contracted, during such service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disorder diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Applying the above criteria to the instant case, appellate 
review has been hampered by the fact that the veteran's 
service medical records, with the exception of the report 
from his September 1953 separation examination, were 
apparently destroyed in the 1973 fire at the National 
Personnel Record Center in St. Louis, Missouri.  The veteran 
also testified at a June 2005 hearing that records from 
asserted in-service medical treatment in Japan that were in 
his possession were also destroyed by a fire that occurred at 
his house.  Attempts to obtain service personnel records to 
corroborate the veteran's contentions have also been largely 
unsuccessful.  

The September 1953 separation examination reveals no evidence 
of a shrapnel wound to the left leg, which the veteran in 
sworn testimony stated was the result of striking a land mine 
while driving a jeep in Korea.  He stated that he was 
transported thereafter to Japan for three weeks of 
hospitalization.  The veteran testified that he did not 
"want" a Purple Heart following this accident.  The 
veteran's DD Form 214 reveals awards and decorations 
indicative of service in Korea, but are not descriptive of 
combat service.   

At a February 2003 VA examination, the veteran reported a 
history of a shrapnel fragment wound sustained in the Korean 
War in 1952.  He described continuing occasional pain in the 
area of residual scarring from this wound.  The examination 
revealed a small barely visible whitish scar of the left mid-
lateral lower leg with a diameter of 3 millimeters.  The 
diagnosis was a shrapnel fragment wound of the left lower 
leg, manifested as a very small scar, with no functional 
limitations. 

Given the above diagnosis and the documentation of service in 
Korea, as well as the lack of any evidence attributing the 
scar in the left lower leg to a cause other than an in-
service shrapnel wound, the Board finds the weight of the 
positive and negative evidence as to whether this scarring is 
the result of a claimed in-service shrapnel wound to be in 
relative balance.  In making this determination, the Board 
recognizes that there are some discrepancies concerning the 
history of the claimed shrapnel injury between that presented 
by the veteran at the February 2003 VA examination and at the 
June 2005 hearing.  If the service medical records had not 
been destroyed, or if the complete service personnel records 
were available, these discrepancies could possibly have been 
resolved.  The absence of these records will not be construed 
against the veteran.  Thus, without finding error in the RO's 
actions, the Board will exercise its discretion to find that 
as the evidence is in relative equipoise, service connection 
for a scar of the left lower leg may be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for a scar of the left lower leg is 
granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


